Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Action is in response to the Amendment filed May 19, 2021.  Claims 1, 5, 9, 11, 15 and 18 are amended.  Claims 1-20 are currently pending and have been examined in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 
In Claims 1, 9 and 15 the subject matter “wherein the entitlement identifier comprises a globally unique identifier (GUID) corresponding to an N-bit number in a predetermined format that uniquely identifies an entitlement from other entitlements distributed in campaigns not associated with the campaign identifier,” is not described in the original disclosure.  The specification discloses that a “GUID or UUID may correspond to a 128-bit number that is used to uniquely identify an entitlement within the system that is implementing the promotional campaign.” [0017].  This does not describe that an entitlement identifier uniquely identifies an entitlement from other entitlements distributed in campaigns not associated with the campaign identifier.  Accordingly, this is impermissible new matter.  Claims 2-8; 10-14 and 16-20 by being dependents of claims 1, 9 and 15 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:

	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receiving, an entitlement redemption message from a communication device, wherein the entitlement redemption message comprises a campaign identifier and an entitlement identifier, wherein the entitlement identifier comprises a globally unique identifier (GUID) corresponding to an N-bit number in a predetermined format that uniquely identifies an entitlement from other entitlements distributed in campaigns not associated with the campaign identifier; determining, that the campaign identifier and the entitlement identifier belong to a valid campaign; generating, and in response to determining that the campaign identifier and the entitlement identifier belong to a valid campaign, a ticket with a redeemable status, wherein the ticket is associated with the entitlement identifier and comprises a ticket validity period and a ticket redemption amount; and transmitting, a ticket presentation message that comprises an indication of the ticket validity period and the ticket redemption amount.    These limitations, under the broadest reasonable interpretation, comprise commercial interactions including marketing or sales activities, behaviors, and business relations.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amount to insignificant extra-solution activity and instructions to generally “apply” the abstract concept in a computer environment and/or merely uses a computer as a tool to perform the abstract idea.  In particular the claim recites the additional element: wherein the entitlement identifier comprises a globally unique identifier (GUID) 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to insignificant extra-solution and instructions to apply the abstract idea on a computer.  Viewing ‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Additionally, formatting an identifier as a globally unique identifier (GUID) corresponding to an N-bit number is well understood, routine and conventional in the art.  See at least Dooley et al. (US 20130132169 A1); Blinn et al. (US 20070067465 A1); Sahota et al. (US 20040015451 A1); Hansen et al. (US 20160335655 A1); Jurss (US 20120095918 A1); Kocher et al. (US 20080101604 A1); Nguyen et al. (US 20100121701 A1). 
	Moreover, the limitations generically referring to a server; an electronic record, a network and a processor (claims 9 and 15), do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken 
	Likewise, dependent claims 2-8 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 9-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-8 and are also rejected accordingly.




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that some of the operations recited, in reference to claim 1, cannot be performed mentally by a human and do not qualify as a commercial interaction.  The Examiner respectfully disagrees.  The limitations are directed to generating, a redeemable electronic record for a ticket that has an entitlement/coupon identifier belonging to a valid promotional campaign.  This falls under the abstract grouping of Certain Methods of Organizing Human Activity because they describe commercial interactions, which includes marketing or sales activities, behaviors, and business relations.  The claim provides additional elements that merely uses a computer to implement the abstract idea and as such do not integrate the abstract idea into a practical application.  See 101 analysis.
	Applicant contends that a technical problem associated with exhausting a finite set of validation codes is addressed by the present application.  The Examiner respectfully disagrees.  set of possible validation codes (or TITO validation codes) could be exhausted if the campaign operator runs too many marketing campaigns that issue promotional coupons. Embodiments of the present disclosure mitigate this issue by using a just-in-time promotional ticket scheme and promotional coupon entitlements.”  Thereby, using a general computer to address an abstract idea.  That the entitlement/coupon identifier number produced “prevents persons from easily or reasonably guessing a number” is not a technological improvement, indeed the only improvement accredited to the application as stated by the specification is that “promotional tickets, have been used within gaming environments and casinos to help improve player experiences and offer new services to players during their interactions with the casino.” [0002].
	Applicant submits that the abstract idea in claim 1 is integrated into a practical application and/or contains significantly more than the abstract idea.  The Examiner respectfully disagrees.  The additional elements proffered by the claim merely use the computer to implement the abstract idea, which do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment i.e. computer components (server, communication device, network).  That the abstract idea is limited to features such as preventing number exhaustion for a campaign (Certain Methods of Organizing Human Activity); enabling identification of a valid campaign based on the campaign identifier and entitlement identifier (Mental Processes); and making guessing of the entitlement identifier difficult or impossible (Certain Methods of Organizing Human Activity), does not provide additional elements that integrate the abstract idea into a practical application or significantly more, but rather parts of the abstract idea itself.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Kothe et al. (US 20150254704)
b)	Novick et al. (US 20180247284)
c)	Yu et al. (US 20140278882)
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).